 


110 HR 1816 IH: Restoring the Caloosahatchee River: A Legacy for Florida
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1816 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Mack (for himself, Mr. Mario Diaz-Balart of Florida, Mr. Buchanan, and Mr. Mahoney of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Water Resources Development Act of 2000. 
 
 
1.Short titleThis Act may be cited as the Restoring the Caloosahatchee River: A Legacy for Florida. 
2.West basin reservoirSection 601(b)(2) of the Water Resources Development Act of 2000, 114 Stat. 2682, is amended— 
(1)in subparagraph (C)— 
(A)by striking the first dollar amount and inserting $1,545,918,000; 
(B)by striking the second dollar amount and inserting $772,959,000; 
(C)by striking the third dollar amount and inserting $772,959,000 and 
(2)by adding at the end of subparagraph (C) the following: 
 
(xii)C–43 Basin Storage Reservoir and Aquifer Storage and Recovery Project (Phase I—West Basin Reservoir), at a total cost of $445,000,000, with an estimated Federal cost of $222,500,000 and an estimated non-Federal cost of $222,500,000, and, with water quality improvement features determined necessary by the Secretary to achieve the restoration of the ecosystem..  
 
